KNOLL, Justice,
additionally concurring.
|TI write this separate concurrence to address the concurrence of Justice Weimer’s further guidance to the District Court on remand. The only issue before the Court was the trial court’s failure in not considering homeschooling as a factor in its determination of final support. There was no issue presented to this Court as to the inability of the trial court to make a proper determination based on Dina’s needs when considering this factor. This Court should not attempt to micromanage lower court proceedings when further guidance to the District Court was not requested nor sought, rendering the concurrence an advisory opinion more than answering the issues properly before us. It is inappropriate for this Court to attempt to direct the District Court’s determination on remand.